RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 6/17/2021 have been received. In the response filed on 6/17/2021, claims 2-4 were amended; and claims 16-20 were added. 
Claims 1-20 are pending. Claims 9-15 are withdrawn from consideration. Claims 1-8 and 16-20 are rejected. 

Domestic benefit
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/557361, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

The effective filing date of newly presented claims 16, 18, and 20 is the filing date of the present application, i.e., 9/4/2018.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Longo et al., US 2017/0027217 A1.
Regarding claim 1: Longo discloses a method for feeding an animal (para 0021) to impart a health benefit to the animal (treating and reversing multiple sclerosis, type I diabetes and other autoimmune /inflammatory diseases, para 0003; reduces the subject's serum concentration of IGF-I, para 0032) via intermittent caloric restriction dieting (fasting mimicking diet, para 0008).
feeding the animal a caloric maintenance diet containing calories that meet the animal's maintenance energy requirements for a caloric maintenance period
Longo discloses feeding the animal (administered to the subject, para 0033) a caloric maintenance diet (non-fasting diet, para 0033). Longo discloses the caloric maintenance diet (non-fasting diet) contains calories that meet the animal's maintenance energy requirements for a caloric maintenance period (provides the subject with normal or even elevated caloric intake necessary to return to the normal and healthy weight, para 0033). Longo discloses the caloric maintenance diet (non-fasting diet) is administered for a caloric maintenance period (second time period, para 0033). 
feeding the animal a caloric reduction diet containing from about 40% to about 80% of the calories contained in the caloric maintenance diet for a caloric reduction period
Longo discloses feeding (administered, para 0032) a caloric reduction diet (fasting mimicking diet, para 0032). Longo discloses the caloric reduction diet (fasting mimicking diet) provides less than 60% of the subject's normal caloric intake (para 0032); less than 80%, less than 70%, less than 60%, less than 50%, less than 45%, less than 40%, or less than 35% of the subject's normal caloric intake (para 0037). Longo discloses the caloric reduction diet (fasting mimicking diet) provides the subject with greater than 10%, greater than 20%, greater than 25% or greater than 30% of the subject's normal caloric intake (para 0037). Longo discloses the caloric reduction diet (fasting mimicking diet) is administered for a caloric reduction period (first predetermined time period, para 0034). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
wherein the caloric maintenance period and the caloric reduction period is in a ratio of about 4:3 or about 5:2.
Longo discloses the caloric maintenance period (second time period, para 0033) ranges from 1-7 days; 1, 2, 3, 4, 5, 6 or 7 days; from 1 day to 55 days; 14 days; and 20 days (para 0039). 
Longo discloses the caloric reduction period (first predetermined time period, para 0034) ranges from 3 to 30 days; from 3 to 7 days; about 1, 2, 3, 4, 5, 6 or 7 days; and from 3 to 7 days (para 0038). 
As such, Longo suggests ratios of caloric maintenance period (second time period) and the caloric reduction period (first time period) including 1:7 to 7:1 (Sample calculations: 1 day second time period : 7 first time period; 7 day second time period : 1 first time period). 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. In the present case, Longo discloses the claimed time periods (i.e., 3 days and 4 days; 5 days and 2 days). As such, the particular 
It has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Longo discloses the claimed time periods (i.e., 3 days and 4 days; 5 days and 2 days). As such, the selection of the particular number of days (i.e., 3 days and 4 days; 5 days and 2 days) amongst the disclosed periods represents the selection of days based upon their known suitability for the intended purpose. The disclosed time periods suggest the claimed ratio of caloric maintenance period and the caloric reduction period.
Finally, overlapping ranges establish prima facie obviousness. MPEP 2144.05. As discussed above, Longo suggests the claimed time periods and overlapping ranges of time periods. The claimed time periods and overlapping ranges of time periods suggests overlapping ranges of ratios of caloric maintenance period and the caloric reduction period. Therefore, Longo renders the time period ratio obvious. 
Regarding claim 2: Longo discloses the caloric maintenance period (second time period, para 0033) can be 4 days (para 0039). Longo discloses the caloric reduction period (first predetermined time period, para 0034) can be 3 days (para 0038). 
Regarding claim 3: Longo discloses the periods of administering the caloric maintenance diet (non-FMD) and the caloric reduction diet (FMD) are alternated (para 0039). As such, Longo suggests the periods (days) are consecutive. 
Regarding claim 4: In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01. 
Longo discloses “Typically, the non-FD is administered on the day after completion of a cycle of the FMD” (emphasis added, para 0039). The term “typically” means “in most cases; usually”. Therefore, Longo suggests in some cases the periods are not one after the other. Since the periods are not one after the other, the periods may be non-consecutive.   

Regarding claim 7: Longo discloses the caloric reduction diet (fasting mimicking diet) contains about 50% of the calories (less than 60% of the subject's normal caloric intake, para 0032; less than 80%, 70%, 60%, 50%, 45%, 40%, or 35% of the subject's normal caloric intake, para 0037) needed to meet the animal's daily maintenance requirement for energy (normal caloric intake). Longo discloses normal caloric intake is the number of calories a subject consumes to maintain the subject's weight (para 0033).
Regarding claim 8: Longo discloses treating inflammatory conditions (other autoimmune or inflammatory disease, abstract). 
Regarding claims 17 and 19: Longo discloses the caloric maintenance period and the feeding for the caloric reduction period are repeated over a period of at least 1 month and over a period of at least 6 months (a month to several years or for the lifetime of the subject, para 0039).

Claims 16, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Longo et al., US 2017/0000183 A1. 
Examiner’s Comment
Applicant made no amendments to claim 1. The new grounds of rejection are applied only to the newly presented claims. Dependent claims include all of the limitation of the claims from which they depend. As such, the following rejections of dependent claims 16, 18, and 20 include explanation of how the prior art applies to all of the limitation of the independent and/or dependent claims from which they depend. 
The effective filing date of claims 16, 18, and 20 is 9/4/2018 (see Domestic Benefit section above). 
Rejections
Regarding claim 16: Claim 16 depends from claim 1.  	
Limitations in claim 16 via dependence from claim 1: Longo discloses a method for mimicking chronic caloric restriction (fasting mimicking diet, para 0008) to impart a 
feeding the animal a caloric maintenance diet containing calories that meet the animal's maintenance energy requirements for a caloric maintenance period
Longo discloses feeding the animal (administered to the subject, para 0032) a caloric maintenance diet (re-feeding diet, para 0032). Longo discloses the caloric maintenance diet (re-feeding diet) contains calories that meet the animal's maintenance energy requirements for a caloric maintenance period (Subject not requiring weight loss can be provided with from 90 to 130 percent of their normal caloric intake during the re-feeding diet phase, para 0033). Longo discloses the caloric maintenance diet (re-feeding diet) is administered for a caloric maintenance period (re-feeding diet phase, para 0033). 
feeding the animal a caloric reduction diet containing from about 40% to about 80% of the calories contained in the caloric maintenance diet for a caloric reduction period
Longo discloses feeding (administered, para 0032) a caloric reduction diet (fasting mimicking diet, para 0032). Longo discloses the caloric reduction diet (fasting mimicking diet) provides the subject with less than about 50% of the normal caloric intake of the subject (para 0033); and with at most, in increasing order of preference, 60%, 50%, 45%, 40%, or 35% of the normal caloric intake of the subject (para 0033). Longo discloses the caloric reduction diet (fasting mimicking diet) is administered for a caloric reduction period (fasting/diet phase, para 0034). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
wherein the caloric maintenance period and the caloric reduction period is in a ratio of about 4:3 or about 5:2
Longo discloses the diet protocol includes administering of a fasting mimicking diet and a caloric maintenance diet (re-feeding diet) where the caloric maintenance diet (re-feeding diet) is provided for a second time period (e.g., 7 to 85 days) and the fasting mimicking diet is provided for a first time period (e.g., 2 to 6 days, para 0009). Longo 
Note: 1) 3 days of fasting mimetic diet in one week is 4 days of caloric maintenance diet (re-feeding diet) and 3 days of fasting mimetic diet; and 2) 2 days of fasting mimetic diet in one week is 5 days of caloric maintenance diet (re-feeding diet) and 2 days of fasting mimetic diet.
As such, Longo suggests ratios of caloric maintenance period (re-feeding diet)  and the caloric reduction period (a fasting mimicking diet) including 4:3, 5:2, 7:2 to 85:2, 7:6 to and 85:6 (Sample calculations: 7 day second time period : 2 first time period). 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. In the present case, Longo discloses the claimed time periods (i.e., 3 days and 4 days). As such, the particular number of days (i.e., 3 days and 4 days) represent species within the genus of time periods. The disclosed time periods suggest the claimed ratio of caloric maintenance period and the caloric reduction period.
It has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Longo discloses the claimed time periods (i.e., 3 days and 4 days). As such, the selection of the particular number of days (i.e., 3 days and 4 days) amongst the disclosed periods represents the selection of days based upon their known suitability for the intended purpose. The disclosed time periods suggest the claimed ratio of caloric maintenance period and the caloric reduction period.
Finally, overlapping ranges establish prima facie obviousness. MPEP 2144.05. As discussed above, Longo suggests the claimed time periods and overlapping ranges of time periods. The claimed time periods and overlapping ranges of time periods suggests overlapping ranges of ratios of caloric maintenance period and the caloric reduction period. Therefore, Longo renders the time period ratio obvious. 
the caloric reduction diet is a reduction in caloric intake, relative to the caloric maintenance diet, exclusively from reduced dietary carbohydrates relative to the caloric maintenance diet
Longo discloses “the fasting mimicking diet is provided with protein restriction and/or carbohydrate restriction” (para 0033). Therefore, Longo suggests the calorie reduction may be from carbohydrate. 
Regarding claim 18: Claim 18 depends from claims 1, 3, and 17: 
Limitations in claim 17 via dependence on claim 1: The discussion of the “Limitations in claim 16 via dependence from claim 1” are relied on here as above. 
Limitations in claim 17 via dependence on claim 3, i.e., the 4 days of the caloric maintenance period and the 3 days of the caloric reduction period are consecutive
Longo discloses the first time period during which the fasting mimicking diet is provided for is, in increasing order of preference, 2, 7, 3, 6, 4, or 5 days (para 0038). A time period of 3 days implies the days are consecutive - else it would not be a 3 day time period. 
Longo discloses the second time period during which the caloric maintenance period diet (re-feeding diet) is provided is from, in increasing order of preference, 1 to 6 weeks, 1 to 5 weeks, 1 to 4 weeks, 1 to 3 weeks, or 1 to 2 weeks (para 0038). 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. In the present case, Longo discloses administering the fasting mimetic diet for 2 to 7 days. Longo discloses administering the caloric maintenance period diet (re-feeding diet) is provided is from 1 to 6 weeks, 1 to 5 weeks, 1 to 4 weeks, 1 to 3 weeks, or 1 to 2 weeks (para 0038). As such, determining the cycle of days for administering each of the diets represents the mere discovery of optimum or workable ranges by routine experimentation. 
the feeding for the caloric maintenance period and the feeding for the caloric reduction period are repeated over a period of at least 1 month
Longo discloses the cycles of the diet protocol may continue indefinitely. Advantageously, the multiple cycles of the diet protocol lasts for at least 60 days. In a refinement, the multiple cycles of the diet protocol lasts for at least, in order of preference, 30 days, 60 days, 90 days, 120 days, 180 days, 270 days, 1 year, 2 years, 5 years, or for the lifetime of the subject (para 0038). 
Limitations expressly recited in new claim 18, i.e., the caloric reduction diet is a reduction in caloric intake, relative to the caloric maintenance diet, exclusively from reduced dietary carbohydrates relative to the caloric maintenance diet
Longo discloses “the fasting mimicking diet is provided with protein restriction and/or carbohydrate restriction” (para 0033). Therefore, Longo suggests the calorie reduction may be from carbohydrate. 
Regarding claim 20: Claim 20 depends from claims 1, 3, and 19. 
Limitations in claim 19 via dependence on claim 1: The discussion of the “Limitations in claim 16 via dependence from claim 1” are relied on here as above. 
Limitations in claim 19 via dependence on claim 3: The discussion of the “Limitations in claim 17 via dependence on claim 3” are relied on here as above.
Limitations expressly recited in new claim 19, i.e., the feeding for the caloric maintenance period and the feeding for the caloric reduction period are repeated over a period of at least 6 months
Longo discloses the cycles of the diet protocol may continue indefinitely. Advantageously, the multiple cycles of the diet protocol lasts for at least 60 days. In a refinement, the multiple cycles of the diet protocol lasts for at least, in order of preference, 30 days, 60 days, 90 days, 120 days, 180 days, 270 days, 1 year, 2 years, 5 years, or for the lifetime of the subject (para 0038). 
Limitations expressly recited in new claim 20, i.e., the caloric reduction diet is a reduction in caloric intake, relative to the caloric maintenance diet, exclusively from reduced dietary carbohydrates relative to the caloric maintenance diet
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 16/120620
Claims 1-8 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 16-20 of copending Application No. 16/120620. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. This 
Regarding claim 1: ‘620 claims a method for feeding an animal to impart a health benefit to the animal via intermittent caloric restriction dieting (method for mimicking chronic caloric restriction to impart a health benefit in an animal, claim 1) comprising: feeding the animal a caloric maintenance diet containing calories that meet the animal's maintenance energy requirements for a caloric maintenance period (claim 1); and feeding the animal a caloric reduction diet containing from about 40% to about 80% of the calories contained in the caloric maintenance diet for a caloric reduction period (feeding the animal a caloric reduction diet containing from about 40% to about 60% of the calories contained in the caloric maintenance diet for a caloric reduction period, claim 1); wherein the caloric maintenance period and the caloric reduction period is in a ratio of about 4:3 (claim 1). 
Regarding claims 2-7: ‘620 claims the same periods and caloric content (claims 2-7).
Regarding claim 8: ‘620 claims the health benefits including treatment of cardiovascular disease (claim 8) and prevention of cardiovascular disease (claim 8). 
Regarding claims 16, 18, and 20: ‘620 claims the caloric reduction diet is a reduction in caloric intake, relative to the caloric maintenance diet, exclusively from reduced dietary carbohydrates relative to the caloric maintenance diet (claims 16, 18, and 20). 
Regarding claims 17 and 19: ‘620 claims the feeding for the caloric maintenance period and the feeding for the caloric reduction period are repeated over a period of at least 1 month (claim 17) and at least 6 months (claim 19). 

Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive. 
35 USC 103
Applicant argues Longo’s disclosure of the days of the caloric maintenance period and the caloric reduction period do not render the claimed time period ratios 
Applicant argues the examples in the specification suggest unexpected results (remarks, p. 7). Applicant argues the examples disclose reduced insulin and IGF-1 (remarks, p. 7). Examiner is not persuaded by this argument for the following reasons. 
First, expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. MPEP 716.02(c). In the present case, the results are expected results. Longo discloses the "fasting mimicking diet" means a diet that provides the subject with a calorie restricted diets formulated in a way to generate changes in glucose and IGF-1 (para 0022). Longo discloses the fasting mimicking diet (FMD) cycles decrease glucose and serum IGF-1 level (para 0043). 
Second, objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). In the present case, the evidence is not commensurate in scope with the claims. The . 
Double Patenting
Applicant makes no substantive arguments concerning the double patenting rejections (remarks, p. 8). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Walter A Moore/Primary Examiner, Art Unit 3619